EXHIBIT ACTION BY UNANIMOUS WRITTEN CONSENT OF BOARD OF DIRECTORS OF TAI PAN HOLDING, INC. a Delaware Corporation in lieu of Special Meeting Pursuant to the authority granted to directors to take action by unanimous written consent without a meeting pursuant to the General Corporation Law of the State of Delaware, the Board of Directors of TAI PAN HOLDING, INC. a Delaware corporation (the “Corporation”), do hereby consent to, adopt, ratify, confirm and approve, as of the date indicated below, the following recitals and resolutions, as evidenced by their signatures hereunder: APPROVAL OF
